Citation Nr: 0737765	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in pertinent part, granted 
service connection for the above condition and assigned a 30 
percent disability evaluation, effective January 29, 1998.

The veteran's appeal was previously before the Board in 
August 2004, at which time it was remanded for additional 
development.  In November 2006, the Board granted an 
increased rating of 70 percent for the veteran's PTSD, 
effective from the date of service connection, January 29, 
1998.  The veteran appealed this decision to the Court of 
Appeals for Veterans Claims (Court).  In July 2007, the Court 
granted a joint motion by the parties to vacate the Board's 
decision and remand the case for further action.

In September 2007 the veteran submitted additional medical 
records and statements to the Board with a waiver of initial 
RO consideration of the evidence.  The Board may therefore 
continue with the appeal.  38 C.F.R. § 20.1304 (2007).

In his September 2007 statement, the veteran appears to raise 
the issues of entitlement to service connection for 
hypertension, diabetes, and diabetic neuropathy as secondary 
to his service-connected PTSD.  These claims are referred to 
the RO for the appropriate action.


FINDING OF FACT

The veteran's PTSD is productive of serious but not total 
occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the RO issued a letter in August 2004 that 
notified the veteran of the evidence needed to substantiate 
entitlement to an increased evaluation.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, the August 2004 VCAA 
letter contained a notation that the veteran should provide 
VA with information describing additional evidence or the 
evidence itself.  This statement served to advise the veteran 
to submit any evidence in his possession pertinent to the 
claim on appeal.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the August 2004 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claim, as the claim is 
being denied no additional disability rating or effective 
date will be assigned.  Therefore, the veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examinations to 
determine the severity of his PTSD.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for the veteran's PTSD was granted in an 
August 2000 rating decision.  A 30 percent disability 
evaluation was assigned, effective January 29, 1998.  In a 
subsequent December 2001 rating decision, an increased rating 
of 50 percent was granted, effective September 18, 2001.  As 
noted above, in November 2006, the Board granted a 70 percent 
evaluation for the veteran's PTSD, effective to the date of 
service connection, January 29, 1998.

VA Medical Center (VAMC) outpatient treatment records show 
that the veteran was seen in January 1998 after having 
thoughts of suicide due to stress and anxiety.  He reported 
being under stress with his growing business, not sleeping 
well due to dreams about Vietnam, and experiencing 
flashbacks.  The veteran began attending individual and group 
therapy sessions.  In September and October 1998, the veteran 
noted that he experienced frequent intrusive thoughts and 
nightmares, but that their intensity was decreased with 
antidepressants.  In March 1999, the veteran again reported 
having suicidal thoughts, but denied any current plan.  In 
May 2000, he stated that he was going to give up his business 
and work for someone else as he was becoming increasingly 
depressed and stressed.  

In response to his claim for service connection, the veteran 
was provided a VA psychological examination in June 2000.  He 
was noted to be neatly dressed and cooperative and pleasant.  
The veteran's speech was clear and coherent throughout most 
of the interview, but at times became rapid and slurred, 
especially when discussing his military experience.  There 
was no evidence of a formal thought disorder or psychotic 
process.  He denied hallucinations and expressed no 
delusional ideas.  Abstract thinking was within normal 
limits, and the veteran was properly oriented as to time and 
place.  His remote memory had gaps and his short-term memory 
appeared to be impaired intermittently.  His judgment was 
fair.  The content of his thinking was within normal limits.  

The veteran's wife of thirty years accompanied him to the 
examination and stated that the veteran was socially 
withdrawn and had an explosive temper.  The examiner found 
that the veteran experienced a number of symptoms consistent 
with PTSD including nightmares, flashbacks, intrusive 
thoughts, depression, and feelings of hypervigilance.  The 
veteran reported using alcohol to self-medicate and that he 
had manifested suicidal ideas occasionally over the years.  
He denied homicidal ideation, but stated that he had harbored 
strong hostile feelings for people who were in positions of 
authority.  This led to him running his own automobile towing 
and repair business from 1998 to May 2000 when he began 
driving a truck with another company.  He stated that this 
was going well.  

The veteran stated that he had been undergoing individual and 
group therapy at the VAMC as well as taking antidepressant 
medication which had been very helpful in relieving his 
symptoms.  The examiner diagnosed combat PTSD and assigned a 
GAF score of 40 due to PTSD, 50 with a supportive family, and 
60 with medication and psychotherapy.  The examiner concluded 
that the veteran had been gainfully employed over the years 
and had an understanding and supportive family; however, he 
also noted that without the veteran's treatment at the VAMC 
and his family, his functioning would drop to where the he 
would be unable to sustain gainful employment.  

In September 2001, the veteran was provided another VA 
examination to determine the severity of his PTSD.  He stated 
that he was not one to feel sorry for himself, and that he 
tried to stay focused on the present and the future.  He was 
neatly and cleanly dressed with spontaneous, relevant, and 
coherent speech.  He was extremely fidgety throughout the 
session and there was no evidence of psychotic symptoms.  The 
examiner noted that the interview felt like two different 
sessions since the veteran started out calm and downplayed 
his symptoms.  

The veteran's affect was labile with a depressed mood.  When 
the veteran began talking about his group therapy, he became 
angry and tearful, and never regained his composure.  Since 
his last examination, the veteran had given up his own 
business, and had taken a job with a local trucking company 
as a driver.  The veteran described his job as low-stress and 
low-paying, which was exactly what he was looking for.  The 
veteran functioned reasonably well at the job because he was 
alone in his truck most of the time.  He also stated that he 
was unable to attend therapy regularly due to his long work 
hours.  

The veteran reported having intrusive thoughts about Vietnam, 
and that he avoided crowds.  He also reported having symptoms 
of hypervigilance and that he did not like to be touched.  He 
complained of attention and concentration problems.  The 
veteran denied panic attacks, but the examiner noted that 
based on the veteran's reports, it appeared the veteran 
experienced the initial surge of a panic attack but had 
learned how to prevent them.  He denied current suicidal 
ideation and seemed to feel reasonably good about himself.  
He had significant gaps in his memory related to Vietnam and 
had some attention and concentration problems.  He was able 
to think abstractly, but his insight into his PTSD was very 
poor.  Overall, his judgment was good.  

The diagnosis was PTSD and a GAF score of 49 was assigned.  
The examiner noted that over the last year, the veteran had 
tried to simplify his life due to his inability to handle the 
stress associated with his business.  He had a lot of denial 
about his PTSD symptomatology and downplayed its 
significance.  The examiner found that he seemed 
significantly more impaired as compared to his last 
examination.

Private hospital records show that in February 2003 the 
veteran was treated for a panic attack.  He reported having 
increased anxiety and panic and that he had experienced 
similar symptoms before.  

The veteran's most recent VA examination was conducted in 
September 2004.  He was causally dressed with good personal 
hygiene and was generally cooperative.  The veteran's mood 
was dysphoric with an anxious and depressed affect.  His 
speech was unremarkable with no impairment in expressive or 
receptive language functions.  He was relevant, coherent, and 
goal-directed.  He did not appear to have visual or auditory 
hallucinations, or any form of cognitive or perceptual 
distortion.  There were no disturbances to thought processes 
or content.  He was oriented to time and place.  

The veteran's capacity for abstract thinking was not impaired 
and remote and short term memory appeared intact, although 
immediate memory was compromised by anxiety and inattention.  
Insight was seemingly adequate and his judgment was practical 
and intact.  Homicidal ideation was reported with the 
anecdote, "I am still waiting."  The veteran reported that 
he was often stressed out at work and that he got angry with 
his supervisors.  

He reported that while he had a history of binge drinking, he 
stopped drinking in March 2004.  He still had disturbed 
sleep, but was capable of all activities of daily living.  He 
did not have any problems with his family relationships, and 
got along with co-workers, although not supervisors.  He had 
one or two close friends, and for fun he worked on rebuilding 
a boat and other craft projects.  The veteran was noted to 
have mild to moderate avoidance symptoms that were more 
within the social than cognitive realm.  

The impact of his PTSD on social relationships and 
occupational functioning seemed to be at least mild to 
moderate.  The examiner noted that the veteran seemed to have 
some decline since his previous examination, but that he was 
now recovering somewhat.  The diagnosis was PTSD with a GAF 
score of 51.  The examiner concluded that the veteran's 
social and occupational functioning was moderately impaired.  
The veteran did not appear to lose time from work due to his 
disorder.

Additional VAMC treatment records dated from February to 
September 2007 show that the veteran has continued to attend 
individual and group therapy sessions.  In July 2007 he was 
noted to have severe PTSD.  The veteran denied any current 
suicidal ideation and was oriented in all spheres with good 
insight and judgment.  

Also of record is a September 2007 statement from the 
veteran's wife.  She noted that the veteran has always had a 
problem with alcohol in addition to difficulty connecting 
with people and operating in a work environment.  She also 
stated that due to the veteran's illness, they do not have a 
conventional marriage and that the veteran manifests 
outbursts of anger and constant sleep disturbances.

Analysis

The Joint Motion instructed that the Board should provide an 
adequate discussion in regard to the veteran's 
symptomatology, in relation to the claim for a total rating, 
and revisit the issue of the veteran's GAF scores and their 
impact on the claim for total schedular rating.  In addition, 
the Board was instructed to bear in mind that the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
Ed.) (1994) (DSM IV) did not replace, but supplement the 
criteria in the rating formula for PTSD.

The list of symptoms under the rating criteria for 
psychiatric disabilities are meant to be examples of symptoms 
that would warrant the evaluation, but are not meant to be 
exhaustive, and the Board need not find all or even some of 
the symptoms to award a specific evaluation.  Mauerhan v. 
Principi, 16 Vet App 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed.  

The veteran has not been reported to have any of the specific 
symptoms listed in the examples for the 100 percent rating.  
He has at times been reported to have suicidal and even 
homicidal ideation, but these have been occasional.  The July 
2007 treatment record, for instance, reports that he had no 
suicidal ideation and homicidal ideation was suggested on 
only one occasion.

Regardless of the specific symptoms, the veteran has been 
found, at times, to have severe PTSD symptomatology, and has, 
at times, been assigned GAF scores indicative of serious 
impairment.  See DSM IV (providing that GAF scores between 41 
and 50 indicate serious symptoms or any serious impairment in 
social occupational or school functioning).

GAF scores, however, are only one factor in determining an 
appellant's disability. Brambley v. Principi, 17 Vet. App. 
20, 26 (2003) ; Bowling v. Principi, 15 Vet. App. 1, 14 
(2001).  Moreover, the veteran has been awarded a 70 percent 
rating in recognition of the serious impairment.  

The veteran has described social isolation, but during his 
most recent VA examination, he also stated that he had some 
close friends and enjoyed working on craft projects for 
recreation.  All of the evidence is to the effect that he has 
been gainfully employed since the effective date of service 
connection, and has reportedly not lost time from work.

With respect to the veteran's other reported symptoms, 
including nightmares, intrusive thoughts, hypervigilance, 
impairment of memory and concentration, and past suicidal 
ideation, these symptoms are contemplated by the currently 
assigned disability evaluation of 70 percent.  

Moreover, there is no evidence that the veteran has 
manifested gross impairment in his thought processes or 
communication, persistent delusions, grossly inappropriate 
behavior, disorientation to time and place, or any of the 
other criteria associated with a total disability rating for 
PTSD.  While the veteran did express some homicidal ideation 
during his September 2004 VA examination when he noted, "I 
am still waiting," there is no evidence he is in persistent 
danger of hurting himself or others.

The evidence is unanimous in showing that the veteran has 
remained gainfully employed and maintained family ties, 
including a marriage of at least several decades.  The 
evidence, thus, is against a finding that he has the level of 
occupational and social impairment contemplated for a 100 
percent rating.  That is, his disability does not meet or 
approximate total occupational or social impairment.  
38 C.F.R. §§ 4.7, 4.21 (2007).

As the evidence is against a finding of total occupational 
and social impairment, the preponderance of the evidence is 
against the claim.  Reasonable doubt does not arise, and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


